DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) received on January 27, 2022 has been considered by examiner.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Fisher (US 2015/0032524 A1); and Shastry et al. (US 2013/0159081 A1).
The closest prior art references of record teach or suggest the following limitations of independent claims 1, 9, and 17: communicating with a mobile application that is downloaded onto a user device, the mobile application providing an electronic icon for an offer associated with a vendor (Shastry Paragraphs [0245] and [0260]); providing an activated electronic icon for local storage at the user device through the mobile application (Shastry Figs. 33E and 36; Paragraphs [0245], [0260], and  [0181]), deactivating, via the mobile application, the activated electronic icon based on confirming a utilization of the offer associated with the vendor (Fisher Paragraph [0077]).
The closest prior art references of record do not teach or suggest the following limitations of independent claims 1, 9, and 17: wherein the activated electronic icon is accessible after receiving user login credentials, and wherein the activated electronic icon corresponds to a browser-based activated electronic icon that is accessible on a first website via a web-browser; and modifying access to the browser-based activated electronic icon based on the deactivation of the activated electronic icon via the mobile application.  Fisher discloses a coupon that is already stored on a wallet, rather than the coupon being accessible from the website as recited in the claimed invention.  Additionally, the modification that occurs in Fisher refers to the transaction amount after the consumer applies a coupon, not modifying the browser-based activated electronic con based on deactivated the icon via the mobile application as recited in the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621